Title: To Thomas Jefferson from Abraham Verdon, 21 February 1807
From: Verdon, Abraham,Hooghkerk, Lucas
To: Jefferson, Thomas


                        
                            Sir,
                            Montgomery County 21st Feby 1807
                        
                        Amidst the testimonies of approbation of your official conduct and of love and affection for your private
                            virtues, which you receive from every portion of the United States, we the republican citizens of the County of Montgomery
                            beg leave to tender ours, with equal warmth & Sincerity with any that can be offered—
                        When you at the call of your Country, consented to assume the discharge of those duties which the
                            constitution has vested in a president of the United States, it was fondly hoped that in the honest discharge of those
                            duties, you would have escaped the reproach if you did not meet the praise of all—And we were then warranted in that hope
                            from the assurance derived from the tenor of your private life and your uniform and upright political principles and
                            conduct: And we Sincerely regret that this negative recompence has been So often denied you—We equally regret, that your
                            political enemies, have Suffered the fury of party animosity, so far to obtain the mastery of their reason, as not only to
                            deny to you what the Justice of few foes will withhold, honesty of intention; but urged on by the rage of desperation,
                            have with equal virulence assailed those measures by which the honor of our Country was advanced, its interest secured,
                            and the blessings of peace made to Shine with a mild and brilliant effulgence—The peevishness of disappointment the
                            delusions of their hopes and the falsity of their predictions have Produced in them the paroxysms of distraction, and in
                            their rage and resentment have led them, not only to vilify and calumniate every act of your administration, but to
                            lascerate your Private feelings with the most envenomed Shafts from the quiver of malice—
                        When we take a Survey of this Country at the period when the administration of its Government came into your
                            hands; the perplexities from which we were to be disentangled and the confusion in almost every department to be
                            regulated, the embarrassments of our foreign relations and the Prevaling discontents at home; And then contrast it with
                            the present Smiling and prosperous aspect of our affairs, we cordially unite with our republican freinds in other parts of
                            the United States in sentiments of pious gratitude and veneration for those distinguished Talents and that exalted virtue,
                            which we feel a pride in saying, we believe under the approving Smiles of God, have been the principal means of achieving
                            those multiplied blessings—And we must be permitted to Say, that we in a great measure consider you, sir, as the Parent of
                            these blessings, and hope that we shall be allowed a continuance in the enjoyment of them, under your administration of
                            the government of these United States for another constitutional term—And we beleive that we Shall then experience the
                            benign effects of that well Placed confidence you So Justly have acquired, and in an abatement of the party virulence
                            which So much endangers not only the Safety and happiness but unity of these States—
                        We have apprehended that the restless and turbulent temper of a profligate individual who had drawn about him
                            a Small band of adventurers of desperate character and ruined fortune, would at least disturb the happiness of our western
                            bretheren and Possibly be accompanied by wider extended calamities—But we are happy to find, that you have pursued this
                            conspiracy Against the Peace & happiness of your country, with your accustomed prudence and firmness, and that,  that Prudence and firmness promises to
                            be attended with its ordinary success—
                        Your country will again Solicit your Services—We trust that you will not disappoint her wishes—that you will
                            again yield the felicities of retirement to her ardent importunities: And again hazard your fame on the tempestuous ocean
                            of public life, in hitherto So often obeying the voice of your fellow citizens You have given us a pledge that you will
                            not be inattentive to their entreaties now—
                        May that divine Being who has heretofore and So often, visited you and your Country with his kind Protection,
                            Preserve you to further usefulness here and finally compensate you with the riches of immortality—
                        In the name and behalf of a respectable meeting of the republican citizens of the County of Montgomery in the
                            State of New York—
                        
                            Abm. Verdon
                     
                            Chariman
                        
                        
                            Lucas Hooghkerk
                            
                            Secy
                        
                    